THE THIRTEENTH COURT OF APPEALS

                                   13-12-00671-CR


                               ROGER ALAN SCOTT
                                       v.
                               THE STATE OF TEXAS


                       On appeal from the 432nd District Court
                             of Tarrant County, Texas
                            Trial Cause No. 1264079D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

October 16, 2014.